Citation Nr: 1206727	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating for a right knee disability, currently rated 20 percent disabling due to instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claim has otherwise been handled by and is on appeal from the RO in New York, New York.

In addition to the claim with regard to his right knee, the Veteran initiated appeals with regard to the claims of entitlement to service connection for a perforated eardrum, bilateral hearing loss disability, and tinnitus, which were all denied in the October 2007 rating decision.  In a December 2008 rating decision, the RO granted entitlement to service connection for tinnitus, representing a full grant of the benefit on appeal.  Furthermore, in his substantive appeal (VA Form 9), the Veteran specifically stated that he only wished to appeal the issue with regard to the rating assigned to his right knee disability.  As such, his claims of entitlement to service connection for a perforated eardrum and bilateral hearing loss disability have been withdrawn by the Veteran, and the only remaining issues on appeal are that which are noted above.


FINDING OF FACT

The Veteran's right knee disability is manifested by no more than moderate instability, degenerative joint disease, flexion limited by pain to 100 degrees, and extension limited by pain to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a right knee disability due to instability, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for an additional disability rating of 10 percent, but no more, for right knee arthritis, manifested by limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5261 (2011).

3.  The criteria for an additional disability rating of 10 percent, but no more, for right knee arthritis, manifested by painful flexion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  In a June 2007 letter, the Veteran was informed of what evidence VA would obtain and what evidence he was responsible for obtaining.  He was also told that in order to substantiate his claim for an increased disability rating, the evidence needed to show that the disability had gotten worse.  The Veteran's claim was initially adjudicated in October 2007.  Following initial adjudication, an August 2008 letter provided the Veteran with the rating criteria used to evaluate his right knee disability.  His claim was subsequently readjudicated several times, most recently in September 2009.  Therefore, the notice error was cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Consequently, the Board finds that any timing deficiency has been appropriately cured and that such deficiency did not affect the essential fairness of the adjudication. 

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained the Veteran's VA treatment records.  Furthermore, the Veteran was afforded a VA examination in July 2007.  This examination, which was completed by a medical professional, provides the Veteran's complaints and current symptoms with conclusions regarding their impact on his functioning.  Therefore, the Board finds that the examination is adequate to rate the claims on appeal. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Under 38 C.F.R. §§ 4.40 and 4.45, a veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Veteran's right knee disability is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-rays findings, is to be rated as arthritis, degenerative.

Under Diagnostic Code 5003, degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is assigned for involvement of two or more major joints or minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned for involvement of two or more major joints or two or more minor joint groups.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  

Flexion of the knee is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension of the knee is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A May 2006 VA outpatient treatment record shows that the Veteran lacked 5 degrees of extension.  He could flex his right knee to 100 degrees, and there was no obvious instability.

In July 2007, the Veteran underwent VA examination.  He complained of giving way, instability, pain, stiffness, weakness, and incoordination.  He reported weekly subluxation and flare-ups.  He could stand 15 to 30 minutes and walk one-quarter of a mile.  He had a normal gait.  There was pain with flexion and extension.  The Veteran could flex to 112 degrees and extend to 0 degrees.  After three repetitions, he could flex to 100 degrees and extend to 0 degrees.  The diagnosis was degenerative joint disease.

A January 2008 VA treatment record indicates that the Veteran had no giving way or locking and demonstrated full extension.  He could flex to 120 degrees.

A July 2008 VA outpatient report shows that the Veteran was given a knee brace.

A February 2009 VA outpatient record shows that the Veteran reported having fallen two weeks ago.  He had clear varus deformity and evidence of instability on evaluation.  He lacked 10 degrees of full extension and could flex to 100 degrees, after which he could go no further due to pain.

A July 2009 VA treatment record indicates that the Veteran showed signs of further instability and reported his knee giving out once a week.

The procedural history of the Veteran's right knee disability is as follows.  In a December 1994 rating decision, the Veteran was awarded service connection for a right knee injury and rated 10 percent disabled under the criteria of Diagnostic Code 5257, which provides the ratings for recurrent subluxation or lateral instability.  In the decision, the RO noted that there was no subluxation or lateral instability and appears to have assigned the 10 percent rating based upon limited motion of the right knee.  In explaining why a disability rating in excess of 10 percent was not assigned, the RO indicates that moderate subluxation or lateral instability is not shown, as well as flexion limited to 30 degrees or extension limited to 15 degrees.  Nevertheless, the Veteran's rating was coded under Diagnostic Code 5257.

In a June 2006 rating decision, the RO increased the rating assigned to the Veteran's right knee disability, now listed as "degenerative arthritis medial compartment, right knee" to 20 percent.  The disability was now coded as being rated under Diagnostic Code 5010-5257, which refers to traumatic arthritis and recurrent subluxation or lateral instability.  In the rating decision, the RO indicated that the 20 percent rating was assigned for recurrent subluxation or lateral instability of the knee, which was moderate.

In the October 2007 rating decision currently on appeal, the 20 percent disability rating was continued, and the disability continued to be coded under Diagnostic Code 5010-5257.  In the decision, the RO noted both the evidence of instability and evidence of limited range of motion.  The RO indicated that the 20 percent rating was continued based upon range of motion and reported pain.  However, the RO then indicated that the 20 percent rating was assigned for recurrent subluxation or lateral instability which was moderate.

It is therefore unclear, based upon a review of the rating decisions, under which diagnostic code the Veteran's 20 percent rating is coded.  Nevertheless, VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately for each under Diagnostic Code 5003 and Diagnostic Code 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59, which states that the minimum compensable rating should be assigned for periarticular pathology productive of painful motion.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In this case, there is evidence of instability, which is specifically noted in July 2007 VA examination report and a February 2009 VA outpatient record, which indicates that instability was shown on objective evaluation.  Furthermore, there is x-ray evidence of degenerative joint disease of the right knee and limitation of both flexion and extension of the right knee.  As shown above, the Veteran's right knee flexion was shown in February 2009 to be limited to 100 degrees, due to pain, and his extension is limited to 10 degrees, due to pain.

The Board concludes, after reviewing all of the evidence of record, that the 20 percent rating already assigned to the Veteran's right knee disability was assigned pursuant to the criteria associated with Diagnostic Code 5257, for moderate recurrent subluxation or lateral instability.  The Board also finds that a disability rating in excess of 20 percent for recurrent subluxation or lateral instability is not warranted under Diagnostic Code 5257.  Specifically, while subluxation or instability is certainly shown by the evidence of record, it is never shown to occur more than once per week, as reported by the Veteran, and there is only one documented report of an actual fall caused by the Veteran's right knee disability.  As such, the Board concludes that the instability is not more than moderate, nor does it approach severe.  Thus, a disability rating in excess of 20 percent, under the criteria of Diagnostic Code 5257, is not warranted.

However, pursuant to VAOPGCPREC 23-97, VAOPGCPREC 9-98, and VAOPGCPREC 9-2004, noted above, the Board finds that separate ratings should be assigned for the Veteran's right knee flexion and extension.

With regard to the Veteran's extension, the evidence shows that it was limited to 10 degrees, due to pain, in February 2009.  This corresponds to a 10 percent rating under the criteria of Diagnostic Code 5261.  Such a separate 10 percent rating is granted.  However, the Board also finds that a disability rating in excess of 10 percent is not warranted under the criteria of Diagnostic Code 5261.  Specifically, the Veteran's right knee extension is never shown to be limited to more than 10 degrees, even when taking into account any possible additional functional impairment that occurred during flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  It was noted in February 2009 that pain began at 10 degrees of extension, no other document shows any further limitation of extension, and the Veteran has never contended that his extension was limited further than to 10 degrees at any time.  Therefore, the Board finds that a 10 percent rating, and no more, should be assigned for arthritis of the right knee with extension limited to 10 degrees under Diagnostic Code 5261.
Regarding the Veteran's flexion, the Board notes that it is limited to 100 degrees, at which point pain began, as shown in February 2009.  This degree of flexion does not meeting the criteria for the zero percent rating under Diagnostic Code 5260.  However, as shown in VAOPGCPREC 9-98, a separate compensable rating for the Veteran's flexion can be assigned, even if it does not meet the criteria for at least a zero percent rating, if there is painful motion and arthritis, pursuant to 38 C.F.R. § 4.59.  In this case, there is certainly evidence of both arthritis of the right knee and painful flexion of the Veteran's right knee.  As such, the Board finds that a separate 10 percent rating for flexion should be assigned.  There is no evidence that a rating in excess of 10 percent for right knee flexion is warranted, as the Veteran's right knee has never shown to be limited more than shown in February 2009, even when taking into account additional functional impairment due to pain or during flare-ups.  His flexion remained at 100 degrees, even after repetitious motions during the July 2007 VA examination.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's right knee disability that is not encompassed by the schedular ratings assigned.  The functional impairment shown, consisting of pain and reduced motion, is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee disability supports the assignment of an additional 10 percent rating for arthritis with limitation of extension and a 10 percent rating for arthritis with limitation of flexion.  To that extent, the appeal is granted.  With regard to the other rating applicable to the Veteran's right knee disability, that manifested by instability, the Board finds that the evidence preponderates against the claim, and it is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A disability rating in excess of 20 percent for a right knee disability, manifested by instability, is denied.

An additional disability rating of 10 percent, and no more, for right knee arthritis, manifested by limitation of extension, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An additional disability rating of 10 percent, and no more, for right knee arthritis, manifested by limitation of flexion, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


